Citation Nr: 1643341	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  11-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to January 21, 2009, for the grant of service connection and a 70 percent rating for PTSD.  

3.  Entitlement to an effective date prior to January 21, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He died in May 2014, during the pendency of this appeal, and the appellant, who is the Veteran's surviving spouse, has been substituted for the Veteran for these pending claims.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 50 percent, effective January 21, 2009.  The Veteran appealed for a higher rating.  In July 2012, the Veteran and appellant testified at a videoconference hearing before the undersigned; a transcript of the hearing is associated with the record.  In March 2013, the Board remanded the case to the RO for additional development.  A July 2013 rating decision granted a 70 percent rating for PTSD, effective January 21, 2009, and granted a TDIU rating, effective January 21, 2009.  The Veteran continued his appeal for a higher (schedular/extraschedular 100 percent) rating for PTSD and also appealed for an earlier effective date for the awards of service connection and a 70 percent rating for PTSD and of a TDIU rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Throughout since the effective date of service connection, the Veteran's PTSD is shown to have produced a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, and judgment, and an inability to establish and maintain effective relationships; his disability picture is without evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

2.  An October 1987 Board decision denied service connection for a chronic acquired psychiatric disorder.  

3.  On January 21, 2009, the RO received the Veteran's application to reopen his claim of service connection for a psychiatric disability, specifically PTSD; his application for a TDIU was received after his service connection claim.

4.  A March 2009 rating decision granted the Veteran service connection for PTSD, rated 50 percent effective January 21, 2009; a July 2013 RO rating decision granted a 70 percent rating for PTSD, effective January 21, 2009, and granted a TDIU rating effective January 21, 2009.  






CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  An effective date prior to January 21, 2009, for the grant of service connection and a 70 percent rating for PTSD, is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  An effective date prior to January 21, 2009, for the grant of a TDIU rating, is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the rating decision on appeal granted service connection, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer necessary.  June 2011 and August 2015 statements of the case (SOCs) and an August 2015 supplemental SOC properly provided notice on the downstream issues of entitlement to an increased initial rating and earlier effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Code under which the disability is rated). 

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the Board in July 2012 (i.e., prior to the July 2013 rating decision that granted a 70 percent rating for PTSD and a TDIU rating, both effective January 21, 2009; in his substantive appeal in August 2015, the Veteran specifically declined a hearing on the earlier effective date issues that arose from the July 2013 rating decision).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2012 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of the rating for PTSD, and noted the elements to substantiate the claim found lacking.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and severity of the Veteran's PTSD.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has made reasonable efforts to identify and secure relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b), and (c).  The RO has obtained his service treatment records (STRs), VA records, and Vet Center records.  The Veteran has not identified any records pertinent to the issues on appeal that remain outstanding.  VA has also conducted necessary medical inquiry in an effort to substantiate the claim for a higher rating for PTSD.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in February 2009, March 2010, April 2011, and July 2013.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to rate the PTSD under governing rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Given the nature of the claims for an earlier effective date, which determinations are principally based on historical records, VA has not conducted a contemporaneous medical inquiry with respect to those claims on appeal.  38 U.S.C.A. § 5103A(d).  A medical examination (or a medical opinion only, as the Veteran is deceased) is pointless where current medical evidence/opinion is irrelevant to the claim.  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, and historical VA medical evidence relevant to the claim of service connection for a psychiatric disorder to include PTSD.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claims is required to comply with VA's duty to assist.

Higher Rating for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which outline the criteria specific for each disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is evaluated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms in Code 9411.  

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  In that regard, it is noted that effective August 4, 2014, VA implemented DSM-5, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The instant claim was originally certified to the Board in July 2011 (prior to that date).  Therefore, DSM-5 does not apply herein.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000.)  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The issue at hand is whether the evidence supports the Veteran's claim for a 100 percent schedular rating for PTSD, from the effective date of service connection to the date of his death in May 2014.  Notably, for this period he was already awarded a TDIU rating, based on his inability to secure or follow a substantially gainful occupation as a result of his PTSD.  However, the Veteran claimed that he also met the criteria for a schedular 100 percent for the same period.  After evaluating the evidence, the Board finds that the Veteran's symptoms of PTSD were clearly productive of severe impairment, but they were not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating.  That is, as will be explained the Veteran's PTSD, while causing severe occupational and social impairment, was not characterized by symptoms of such extent, severity, depth, and persistence as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives/own occupation/own name or any other manifestations of similar gravity.

The Veteran underwent four VA examinations during the period in question, in February 2009, March 2010, April 2011, and July 2013, and the VA examiners described his PTSD symptoms as moderate to considerable, moderate to severe, and considerable to severe.  Thus, the impact of the Veteran's PTSD symptoms on his social and occupational functioning was undeniably great; yet, the GAF scores assigned on those examinations, which remained static at either 52 or 53, do not provide a separate basis for a rating higher than 70 percent.  The level of impairment represented by the GAF scores reflect moderate symptoms or moderate difficulty in social and occupational functioning, which clearly does not warrant a 100 percent schedular rating.  The GAF scores are simply not indicative of a type of behavior that is considerably influenced by delusions or hallucinations, or marked by serious impairment in communication or judgment, persistent danger of harming himself or others, remarkable memory loss, or inability to function in almost all areas.  In any event, a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Therefore, the following descriptions of the Veteran's PTSD, obtained from the VA examinations, will provide a more comprehensive picture of his disability, and will illustrate that his PTSD more nearly approximates the criteria for a 70 percent rating and not the criteria for a 100 percent rating.  

On February 2009 VA examination, the Veteran reported a good relationship with his wife and a fair relationship with his children.  He did not have any close friends, but did have a casual friend he saw once a month.  He attended church a couple times a month and helped with household chores.  On mental status examination, he was alert, oriented, and attentive.  He had a dysphoric mood, and his speech reflected agitation.  He did not have hallucinations, although he had them in the context of nightmares.  There was no evidence of delusions, and he denied thoughts of hurting himself or others.  He said he was physically aggressive with someone a month ago (there was no further description of this).  His memory was only mildly impaired and fairly intact for recent and remote events.  He could concentrate, albeit with some difficulty.  He described emotional detachment from others, decreased interest in activities, problems with irritability and concentration, and hypervigilance.  He did not get depression for more than two or three days at a time.  He denied problems with activities of daily living, such as feeding, bathing, or toileting.  The examiner felt the Veteran needed the assistance with money management, given his abuse of cannabis.  His ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner was deemed to be moderately to considerably impaired.  This disability picture, in the judgment of the Board, is not consistent with the criteria for a 100 percent rating, which is marked by various symptoms such as (but not limited to) disorientation, persistent delusions, grossly inappropriate behavior, and persistent danger of hurting himself or others.  

The Veteran's symptom presentation at the time of the 2010 VA examination was similar but with some variation to that of the 2009 examination.  He presented as irritable and agitated, expressing anger at the rating (50 percent) that had then been assigned to his PTSD.  He also had mild paranoia and mild difficulty with thought processes.  He had occasional nightmares and frequent intrusive thoughts and flashbacks of Vietnam that were dependent upon the presence of triggers.  He reported a variable mood and stated that his energy level was generally adequate except when he became depressed and irritable.  He had decreased socialization and difficulty trusting others, with no close friends outside of the family.  He felt that his condition was about the same as when he last was evaluated.  He stated he was competent to drive and manage his finances, take care of his hygiene, and perform basic cooking and cleaning tasks.  As for his occupational history, he reported "trouble taking orders" and a history of difficulty with anger and getting along with others.  Mental status examination showed him to be alert and oriented.  Affect was irritable and agitated, and his insight was fair.  Speech was full and grammatic and free of paraphasias.  He became tearful during portions of the evaluation but was able to calm down.  He had adequate attention and memory functioning.  He endorsed a history of auditory and visual hallucinations that were somewhat controlled by medication.  He denied suicidal and homicidal ideation.  Thus, as indicated by the Veteran, his symptoms were about the same as they were on VA examination in 2009, with minor variation such as mild difficulty with thought process and paranoia and some hallucinations that were fairly well controlled on medication.  Emotional lability was shown.  The examiner felt he was competent to manage his own funds (suggesting improvement in that area from 2009, when the examiner opined that some assistance with handling finances was deemed necessary).  The Board finds that even with mild paranoia and some hallucination, such symptoms were not depicted to be of the extent and severity to approximate the criteria for a 100 percent rating, which require such symptoms be persistent.  Further, such symptoms do not affect the Veteran in performing activities of daily living, taking care of himself and his household.  

The clinical findings regarding his PTSD symptoms, as recorded on the 2011 VA examination report, likewise show that he presented with irritability and anger (which appear to figure prominently and consistently in his presentations for evaluation), as he had in the past, but he was able to calm himself.  His thought content was devoid of current hallucinations, and there was no evidence of delusional content.  He denied thoughts of hurting himself or others.  His memory was mildly impaired for immediate information and somewhat more intact for recent and remote events.  He was able to concentrate, and had fair insight into his current condition.  He reported intrusive thoughts, but was unsure of the frequency.  He had nightmares, but he had not had flashbacks for a couple of years.  He reacted psychologically to loud noises or talking about Vietnam, and he was on guard all the time.  His affect was irritable and labile.  He described emotional detachment and less interest in activities.  He denied problems with activities of daily living.  In total, the foregoing symptoms do not reflect a condition that has increased in severity from the time of the previous examinations, and given that these symptoms are consistent in terms of type, severity, and duration, the Veteran does not satisfy the criteria for a 100 percent rating based on them.  

The Veteran's last VA examination (in July 2013) does not show that his PTSD symptoms approximated the criteria for a 100 percent rating.  In fact, the examiner concluded that the Veteran's level of occupational and social impairment relative to his PTSD was best summarized as such impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood [i.e., the criteria under Code 9411 for a 70 percent rating].  The Veteran reported having no close friends or casual friends.  Despite his social impairment, he spent his time writing, reading, cooking, cleaning, doing yard work, watching television, spending time on the computer, attending church, and eating out with his wife.  His medications included a prescription that helped him to sleep.  The examiner noted that the PTSD was characterized by chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work.  The Veteran was capable of managing his financial affairs.  Although the examiner did not feel that the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment, she still believed his problems with irritability, concentration, sleep, and relating to others would restrict him to jobs that involved limited contact with others, few interruptions, and a limited number of job tasks.  
The Veteran's VA treatment records and Vet Center records are not inconsistent with the VA examination findings regarding the type, severity, and duration of his PTSD symptoms, and demonstrate that his disability picture did not approximate that contemplated by a 100 percent rating under Code 9411.  For example, on his October 2008 VA mental health intake assessment he was neat and clean with good eye contact.  He was alert and oriented to time, place, person, and situation.  He had good concentration and recent/remote memory.  There was no suicidal or homicidal ideation.  He presented with anxiety, panic attacks, sleep problems, and recent depression.  He became tearful when speaking about Vietnam.  He was cooperative, talkative, and friendly.  His speech was clear, concise, and easily understood.  His thought processes were logical, sequential, and goal-directed.  He denied visual hallucinations but indicated that he heard voices twice a week, which appeared to be self-critical statements and not command hallucinations.  There were no delusions expressed or elicited.  His insight and judgment were good.  He avoided people, especially crowds, and had no friends.  He avoided anything to do with Vietnam and was hypervigilant.  He had insomnia, nightmares and intrusive recollections.  He received a diagnosis of chronic and severe PTSD.  Vet Center records in 2008 and 2009 echo many of these same findings, particularly in regard to intrusive memories.  He was not considered to be actively psychotic.  His mental status examination upon intake in September 2008 showed him to be friendly and cooperative.  He was oriented to time, place and person.  He had both normal and impaired memory function, and his affect was labile.  He was also agitated and restless.  In an April 2009 statement, his treating clinical psychologist at the Vet Center stated that there was no evidence that the Veteran was incapable of handling his own financial affairs.  In short, these findings are not indicative of those that are contemplated for a 100 percent rating.  

VA clinical findings on subsequent reports continued to demonstrate that the Veteran's PTSD symptomatology does not satisfy the criteria for a 100 percent rating.  In January 2009, his sleep problems persisted, but otherwise he denied suicidal/homicidal ideation.  Later in June 2009, his mental status examination showed he was oriented times four (to person, place, time, and situation).  His memory was intact.  He had good impulse control and good insight and judgment.  His sleeping was still "variable."  His thought process was linear and his thought content was appropriate.  His mood was angry and he displayed restlessness, but he was cooperative with the examiner.  He denied suicidal/homicidal ideation.  Irritability and anger were present, as were depressive/anxiety symptoms.  His nightmares and flashbacks continued.  In terms of interests, it was noted that he "gets out of the house daily."  He took prescription medication to help with thought disturbances, anxiety, and sleep.  His presentation in October 2009 was similar, but with fair concentration/attention and fair impulse control.  It was noted that he was developing coping mechanisms, relaxation techniques, and diversion/distraction from triggers when appropriate.  In June 2010, the Veteran reported that his PTSD symptoms of nightmares, flashbacks, and sleep disturbance had worsened (there was no indication to what degree or extent).  His mood appeared stressed and depressed.  Still, he was well dressed and cooperative.  He had linear thoughts and normal speech.  There was no suicidal/homicidal ideation or hallucinations.  His judgment and insight were intact.  His GAF score in June 2010 was 55 (similar to those on VA examinations) denoting moderate impairment.  In August 2010, he was seen with increased anger, insomnia, and hallucinations, which appeared to result from a recent trigger.  It was noted he was not compliant in use of one of his medications to control symptoms.  Less than two weeks later, he indicated in a telephone call that he was doing "OK" and was compliant with medication.  In October 2010, he reported that he was managing okay overall.  He still became irritable at times, and his mood was variable.  His nightmares, flashbacks, and hypervigilance waxed and waned in severity.  He had adequate sleep, and denied suicidal/homicidal ideation and hallucinations.  He was well dressed, oriented, and cooperative, with linear thoughts and normal speech.  He missed a mental health appointment in January 2011, but on the telephone sounded cheerful and reported that he was doing "very well."  The foregoing records reflect a disability picture such as that described by VA examiners (as discussed above).  In other words, such disability picture does not approximate that contemplated by a 100 percent rating.  
Furthermore, VA outpatient records from 2011 to the Veteran's death in 2014 continue to reflect the same type and severity of symptoms.  Essentially, the reports show that the Veteran does not lack the ability to perform activities of daily living due to PTSD (later, due to a diagnosis of lung cancer, he became dependent on the assistance of another to tend to his personal needs).  In October 2011, his mood was "still good"; he felt that he was managing his nightmares/flashbacks/hypervigilance symptoms sufficiently at that time.  He denied suicidal/homicidal ideation, hallucinations, and paranoia.  He was well dressed and groomed and was cooperative, with linear thoughts.  He was oriented times four, and his judgment and insight were intact.  In February 2014, a couple months prior to his death, he was independent with most activities of daily living.  In March 2014, on mental status examination he was calm with appropriate behavior.  His speech was of normal rate and tone.  His mood and affect were appropriate, as was his thought process.  

In a May 2012 VA disability benefits questionnaire report, completed by a private psychiatrist (Dr. Mullen), the Veteran's disability picture was described in terms that appear to be more severe than reflected in the VA outpatient and examination reports at the time.  The physician remarked that the Veteran's irritability and suspiciousness were "extreme," and he assigned the Veteran a GAF score of 45 (denoting serious symptoms or serious impairment in social and occupational functioning).  He listed other symptoms of temper, mistrustfulness ("paranoid") and manic-like behavior, all due to PTSD.  Elsewhere in the report, he affirmatively marked the following symptoms that applied to the Veteran's diagnosis:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), intermittently illogical/obscure/irrelevant speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability, and grossly inappropriate behavior.  Most of these are symptoms consistent with a 70 percent rating under Code 9411.  Among the symptoms that the physician did not find, in relation to the Veteran's PTSD, were most of those that typify the criteria for a 100 percent rating.  When asked to summarize the Veteran's level of occupational and social impairment due to PTSD, in accordance with the criteria of Code 9411, the physician did not mark the box provided that denoted total occupational and social impairment (for a 100 percent rating) but indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood (for a 70 percent rating).  Thus, while the private physician described symptoms that appear to be more severe than described by other medical treatment providers in the record at that time, and gave a lower GAF score to reflect such severity, the physician ultimately concluded that the Veteran's presentation of symptoms was best summarized as meeting the criteria for a 70 percent rating and no higher.  

At the July 2012 hearing the Veteran testified that he met the criteria for a 70 percent rating as well as the criteria for a TDIU.  He related that since service the longest he ever worked in any one job was about six or eight months (except for a job with Wells Fargo working security for about three years in the late 1990s) and that he moved around so much because he could not get along with supervisors or co-workers, on account of his inability to control his temper, refusing to submit to orders, and his anxiety.  He has not worked since 2005 when he sold his car wash business.  He stated he would find it difficult to obtain a job due to his PTSD symptoms and his daily use of marijuana to control his symptoms.  He stated that the first time he ever heard of PTSD was when he was referred to the Vet Center.  The Veteran's testimony comports with the disability picture provided by VA examiners and the private physician (Dr. Mullen).  A July 2013 rating decision subsequently awarded both a 70 percent schedular rating and a TDIU rating; however, the fact that his PTSD was determined to prevent him from obtaining and maintaining gainful employment does not equate to a finding that he meets the criteria for a 100 percent rating based on total occupational and social impairment.  As described above, his symptoms undoubtedly were severe during the period since the effective date of service connection, but a 100 percent schedular rating requires total occupational and social impairment on account of symptoms of a certain type, severity, and duration, as exemplified in Code 9411, and the Board finds that the evidence does not support that his PTSD symptoms met the 100 percent schedular rating criteria.  

For the reasons articulated above, the symptoms of the Veteran's PTSD more closely approximate the type, severity, and duration of symptomatology associated with the criteria for a 70 percent rating under Code 9411 throughout the entire period from the effective date of service connection to the date of the Veteran's death in May 2014.  The findings do not more nearly approximate a disability picture of total occupational and social impairment so as to warrant a 100 percent rating.   The preponderance of the evidence is against a schedular rating in excess of 70 percent for PTSD; therefore, the benefit-of-the-doubt provisions do not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for a higher rating for more severe symptoms or related symptoms.  For example, the Veteran's symptoms of irritability, anger, mood disturbances, sleep impairment, flashbacks, social isolation, mild memory and concentration difficulties, mild paranoia, occasional hallucinations, and hypervigilance are contemplated within (while not all specifically noted in) the rating schedule for evaluating mental disabilities.  In light of the foregoing, the Board finds that the schedular rating assigned is adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary.

Earlier Effective Date

The Veteran and appellant contend that the effective date of the grant of service connection and a 70 percent rating should be earlier than January 21, 2009.  One assertion is that the effective date should be retroactive to January 1985, when he filed a disability claim with VA related to a psychiatric disability (for "nerves"); it was argued that a PTSD claim filed in January 1985 had not been finally decided and remained pending at the time of the January 2009 claim.  Another assertion is that the effective date should be January 21, 2008, or one year prior to the assigned date due to a liberalizing (favorable) change in the law.  These claims will be addressed below.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The Veteran was separated from active duty in November 1968.  His initial claim seeking compensation for a psychiatric disability ("for mental illness") was received by the RO in Los Angeles, California in December 1976 (he noted he had been hospitalized a few months earlier).  He did not appear for a VA examination that was scheduled in March 1977, so the RO sent him a letter in May 1977, denying his claim.  He did not respond or appeal the administrative determination.  The next claim seeking compensation for a psychiatric disability (for "nerves") was received in January 1985; a claim specifically for PTSD came much later (in January 2009).  The record does not show an earlier formal or informal claim for that particular benefit.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  As part of the development of that claim, the Veteran underwent a VA psychiatric examination in March 1985.  In the examination report, it was noted that the Veteran had been receiving psychiatric treatment since October 1984 and that he had not had such treatment since he was twice hospitalized, in September 1976 for psychosis with drug addiction and acute schizophrenic episode and in November 1976 for paranoid schizophrenia.  The examination diagnoses were polysubstance abuse, rule out hypomania versus drug inebriation, and character disorder with antisocial features.  The examiner commented that it was unclear whether the mental status examination represented an affective disorder with recurrent hypomanic state or whether this was due to the influence of drugs.  

The Veteran's claim of service connection for a psychiatric disability was denied by the RO in a July 1985 rating decision; the RO determined that a nervous condition was not found and that a personality defect was not a disability under VA regulations.  The Veteran appealed the RO decision to the Board.  Meanwhile, in a March 1987 rating decision, the RO continued the denial of service connection for a nervous condition.  In an October 1987 decision, the Board denied service connection for a "chronic acquired psychiatric disorder."  In the decision, the Board referred to service treatment records, post-service medical evidence from the mid-1970s, and the March 1985 VA examination report.  

The Board's October 1987 decision became final by operation of law.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Veteran has not asserted a claim of clear and unmistakable error in the Board's October 1987 decision.  Inasmuch as the Board's determination denying service connection for a psychiatric disability is final, the effective date of the grant of service connection for a psychiatric disability is determined by receipt of the subsequent claim to reopen. 

A final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The law provides that when a claim is reopened with new and material evidence after a final disallowance, the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r). 

After the last final disallowance of the psychiatric disability claim by the Board in October 1987, the Veteran's next application to reopen such a claim was received on January 21, 2009, when he specifically claimed that he had PTSD.  After development of the PTSD claim, a March 2009 rating decision granted service connection and a 50 percent (later increased to 70 percent) for PTSD, effective January 21, 2009.  The RO could not, under governing law, have assigned an effective date earlier than January 21, 2009 for the grant of service connection (and the accompanying rating assignment) for PTSD.  Between the date of the final Board decision in October 1987 and the date of the RO's receipt of the application to reopen the psychiatric disability claim on January 21, 2009, there is no evidence expressing the Veteran's intent to reopen such claim. 
As was noted, after a final disallowance, the operative date for the purpose of assigning an effective date for an award of service connection is the date of VA receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. §  5110(a); 38 C.F.R. § 3.400(q), (r).  For the above-stated reasons, the effective date for the award of service connection and a 70 percent rating for PTSD may be no earlier than January 21, 2009.

The Board acknowledges that the Veteran's representative has presented arguments, in various statements received in June 2012, July 2012, December 2013, and August 2016, that the effective date of service connection for PTSD (and, by extension, TDIU) should be retroactive to January 17, 1985.  Alternatively, it was argued that the effective date should be January 21, 2008.  The Board finds that neither argument has merit.  

As to the first argument, the representative essentially asserts that the Veteran filed a PTSD claim in January 1985 that was not finally decided by the Board in October 1987, and thus it remained unadjudicated until the RO granted service connection for PTSD in March 2009.  This assumes a "sympathetic assessment" of the Veteran's initial description of his claim at that time as a disability involving "nerves" in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (A claimant's identification of the benefit sought does not require any technical precision).  Based on the Veteran's description of his psychiatric disability at the time, he argued that the evidence of record reasonably encompassed PTSD, but a claim for PTSD was not adjudicated by the RO or the Board (he said the Board only adjudicated schizophrenia and a character disorder).  Notwithstanding the Board's decision to deny service connection for a psychiatric disorder, he stated that the Board's discussion did not reference or adjudicate the possible ongoing affective disorder or the diagnosis of rule out hypomania versus drug inebriation, which were part of the 1985 VA examination report.  However, in making this argument, the representative continually presupposes that the Veteran had filed a claim for service connection for PTSD in 1985, when in fact there was no mention of "PTSD" by the Veteran or any of the medical providers at the time, including the VA examiner.  By 1985, PTSD was part of the VA lexicon (as further discussed below), but the Veteran underwent a VA examination and was not identified as having PTSD.  Instead on that VA examination, there were diagnoses given, some of which were not definitive.  The Board considered the VA examination report in its decision, and concluded that service connection for a psychiatric disorder was not warranted.  That decision is final, and there remained no pending claim of service connection for a psychiatric disorder after the issuance of the Board decision.  Further, a Motion alleging clear and unmistakable error in that Board decision has not been filed.  In short, the Veteran filed a psychiatric claim in January 1985, but it did not specifically reference PTSD, and notably PTSD was not diagnosed by the time of the Board decision in October 1987.  A current diagnosis of a disability is necessary to establish service connection.  

Regarding the alternative argument that the effective date should be January 21, 2008, the representative asserts that because there was a favorable change in the law and the Veteran had suffered from PTSD continuously since this change occurred in April 1980, the Veteran was entitled to an effective date of one year prior to the date of receipt of the claim on January 21, 2009.   He bases this contention on 38 C.F.R. § 3.114(a)(3) and VAOPGCPREC 26-97 (July 16, 1997).  However, he misconstrues and/or misapplies the regulation and VA General Counsel Opinion.  Regarding the latter, he interprets it as holding that when a claimant is granted service connection for PTSD based on the favorable change in law, and he has had PTSD since April 11, 1980 (when VA changed how a diagnosis of PTSD was determined, and required the use of DSM-III [Diagnostic Statistical Manual for Mental Disorders, 3rd edition] which contained a separate diagnosis for PTSD allowing for a latency period of months/years following trauma), then the proper effective date is one year earlier than the date of claim.  Prior to the change in law, DSM-II was used to diagnose mental disorders and PTSD was not among those listed in the publication.  The representative asserts that if a claimant, who was denied a claim of service connection for PTSD because it did not manifest in service or within the presumptive period, was later granted service connection based on the new diagnostic criteria, then the effective date would be governed by 38 C.F.R. § 3.114(a)(3).  This regulation states that if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  He cites to the May 2012 medical report, in which Dr. Mullen opined that the Veteran began suffering PTSD in service and has suffered continuously since then; in other words, the Veteran had PTSD on or before April 11, 1980 until the date his PTSD claim was granted based on the new law.  He further pointed out that the General Counsel Opinion noted that despite its publication in 1980,  DSM-III was not used for adjudication purposes until January 1988 (when regulatory amendments were promulgated, discontinuing the requirement of diagnosing mental disorders in accordance with DSM-II); as DSM-III was not used in the 1987 Board decision, he argued that PTSD was not a recognized diagnosis in 1987.  

The Board notes that the question addressed by the General Counsel Opinion was whether the addition of a diagnosis of PTSD to the rating schedule, effective April 11, 1980, a "liberalizing law, or a liberalizing issue" for purposes of 38 C.F.R. § 3.114(a).  The answer was yes; however, the effective date prior to the date of claim could not be assigned under the cited regulation unless the claimant met all eligibility criteria for the liberalized benefits on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Here, the Veteran underwent a VA psychiatric examination in 1985, after PTSD was added to the rating schedule and VA officially recognized the diagnosis of PTSD in 1980, but he was not given a diagnosis of PTSD at that time (his initial diagnosis of PTSD came in 2008).  He did not meet the eligibility criteria for such benefit then or earlier by April 1980 (previous hospitalizations in the 1970s reflected diagnoses of a psychotic disorder including paranoid schizophrenia, not PTSD).  While it is true that when the Board adjudicated his psychiatric claim in 1987 VA had not officially adopted DSM-III, representing an important change in VA's approach to service connection for traumatic neurosis, the General Counsel Opinion specifically stated that the notice in 1980 adding a diagnostic code for PTSD to the rating schedule made clear that such action was taken to conform with DSM-III.  Thus, this change was "considered as establishing an exception to the then-existing general requirement that diagnoses of mental disorders for rating purposes conform to DSM-II."  In other words, at the time of the 1987 Board decision, PTSD was an officially recognized diagnosis.  Yet, as earlier noted, the evidence of record shows that the Veteran did not have a diagnosis of PTSD at that time.  

As for the claim for an effective date earlier than January 21, 2009 for the grant of a TDIU rating, the Veteran and (now the) appellant contend that the Veteran's psychiatric disability has prevented him from securing and maintaining gainful employment essentially since the 1980s.  However, the award of a TDIU was made in a July 2013 rating decision based on the grant of service connection and a 70 percent rating for PTSD, effective January 21, 2009, because he met the schedular criteria on that date.  It was also the date of receipt of the PTSD claim.  The effective date of the TDIU award cannot be earlier than the effective date of service connection for PTSD, as it is an award dependent upon the grant of the service-connected disability.  The law provides that an effective date for an award of disability compensation, based on an original claim, a claim reopened after final disallowance, or a claim for increase, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, the date of receipt of the PTSD claim on January 21, 2009 is the operative date for purposes of the TDIU claim, and no earlier date is permitted by law.  





ORDER

A rating in excess of 70 percent for PTSD is denied.  

An effective date prior to January 21, 2009, for the grant of service connection and a 70 percent rating for PTSD, is denied.  

An effective date prior to January 21, 2009, for the grant of a TDIU rating is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


